139 Ga. App. 428 (1976)
228 S.E.2d 591
HARRINGTON
v.
THE STATE.
52364.
Court of Appeals of Georgia.
Argued July 6, 1976.
Decided July 14, 1976.
Rehearing Denied July 28, 1976.
Novy & Rumsey, Eugene Novy, for appellant.
W. J. Forehand, District Attorney, for appellee.
PANNELL, Presiding Judge.
The defendant was convicted of livestock theft and sentenced to four and one-half years. He appeals the verdict of guilty.
1. Appellant urges error in the admission of his written confession into evidence. Prior to the trial of the case, the defendant moved to suppress the statement on the grounds that it was not freely and voluntarily given. A hearing was held on the motion. The sheriff testified that the defendant confessed to the crime after having been given his Miranda rights. The sheriff stated that neither he nor anyone present said anything to induce the defendant to confess to the crime; and no promises or threats were made to the defendant prior to his confessing to the crime. This testimony established a prima facie showing of the admissibility of the confession. See Lemon v. State, 80 Ga. App. 854, 857 (57 SE2d 626).
Witnesses for the defense testified that the sheriff threatened to throw the defendant's wife in jail if he did not confess to the crime. "If there is a conflict as to whether or not a statement, admission, or confession was made freely and voluntarily, that question then becomes one of fact for determination by the jury, provided a prima facie showing is made by the state that such statement was made freely and voluntarily and without hope of benefit or fear of injury." Newton v. State, 132 Ga. App. 873 (209 SE2d 690). The state made such a prima facie showing; there was no error in the court's admitting the confession into evidence for the jury's consideration.
2. The evidence supported the verdict of guilty.
Judgment affirmed. Marshall and McMurray, JJ., concur.